ORDER

PER CURIAM.
Irie Brookins (Defendant) appeals from the judgment entered following his conviction for three counts of sale of a controlled substance, Section 195.211, RSMo 2000, in a bench-tried case. We have reviewed the briefs of the parties and the record on appeal and find sufficient evidence to support Defendant’s conviction. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).